UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

ANGEL HERRERA,

                           Petitioner,

             – against –                           MEMORANDUM & ORDER

SUPERINTENDENT LAMANNA,                                  20-cv-2587 (ERK)
GREEN HAVEN CORRECTIONAL
FACILITY,

                           Respondent.


KORMAN, J.:

      Angel Herrera was convicted of murder in the second degree after beating Joel

Barrera Ponce to death with a wooden stick during a drunken altercation early on the

morning of May 16, 2010. Herrera filed this habeas petition seeking relief on a

number of grounds. Each of them is without merit.


                                    DISCUSSION

      A. Standard of Review

      The Antiterrorism and Effective Death Penalty Act (“AEDPA”) allows a

federal court to grant habeas relief to a state prisoner only if a state court’s

adjudication “resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court


                                             1
of the United States,” or “resulted in a decision that was based on an unreasonable

determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d); Williams v. Taylor, 529 U.S. 362, 409–10 (2000).

       A decision “involves an unreasonable application” of federal law where it

“correctly identifies the governing legal rule but applies it unreasonably to the facts

of a particular prisoner’s case.” Williams, 529 U.S. at 407–08. A petitioner must

therefore demonstrate that the state court’s decision was “so lacking in justification

that there was an error well understood and comprehended in existing law beyond

any possibility for fairminded disagreement.” Harrington v. Richter, 562 U.S. 86,

103 (2011). This is a “highly deferential standard,” requiring that state courts “be

given the benefit of the doubt.” Renico v. Lett, 559 U.S. 766, 773 (2010) (internal

quotation omitted). However, “[i]t preserves authority to issue the writ in cases

where there is no possibility fairminded jurists could disagree that the state court’s

decision conflicts with [the Supreme] Court’s precedents.” Harrington, 562 U.S. at

102.

       B. Allegedly Unconstitutional Identification Procedures

       Herrera argues that he was subject to an unconstitutionally suggestive lineup.

ECF No. 1 at 5, 52–56. 1 The Appellate Division rejected this argument on the merits

and “agreed with the [trial judge] that a lineup identification procedure conducted


       1
           Page number references are to ECF pagination.

                                          2
with an eyewitness to the subject incident was not unduly suggestive.” People v.

Herrera, 155 A.D.3d 890 (2d Dep’t 2017). Under the circumstances here, this

holding was not an unreasonable application of clearly established Supreme Court

precedent.

      Herrera himself acknowledges that his identity was not in dispute at trial. ECF

No 1. at 55. Indeed, Herrera wrote a statement to police officers in which he

admitted to beating Ponce with a stick, and his attorney raised intoxication and

justification defenses at trial. ECF No. 4-3 at 437, 535–38. Moreover, one of the

eyewitnesses to the attack was a personal acquaintance of Herrera’s, and DNA

consistent with Herrera’s was found on the murder weapon. Id. at 104, 231–33.

“[R]eliability of eyewitness identification testimony is usually an issue for jury

determination,” and such evidence is only excluded to preserve a defendant’s due

process rights when “the degree of unreliability leads to ‘a very substantial

likelihood of irreparable misidentification.’” Kennaugh v. Miller, 289 F.3d 36, 43

(2d Cir. 2002) (quoting Manson v. Brathwaite, 432 U.S. 98, 116 (1977)). Where, as

here, there is independently reliable evidence of a defendant’s identity and the

defendant claims that he killed the victim in self-defense, an argument that a pretrial

identification procedure deprived the defendant of due process is without merit. See

Briscoe v. Ercole, 565 F.3d 80, 99 (2d Cir. 2009) (Korman, J., concurring); Robbs v.

Superintendent Green Haven Corr. Facility, 2019 WL 1232083, at *6 (E.D.N.Y.

Mar. 15, 2019).

                                          3
      C. Insufficiency of Evidence

      Herrera argues that the evidence was legally insufficient to support his

conviction. ECF No. 1 at 5, 56–63. Specifically, Herrera contends that prosecutors

failed to prove beyond a reasonable doubt that he acted with the conscious objective

of causing Ponce’s death. Herrera raised this sufficiency argument on direct appeal.

ECF No. 4-4 at 45–59. The Appellate Division did not explicitly address the legal

sufficiency of the verdict but held that the verdict was not against the weight of the

evidence. Herrera, 155 A.D.3d at 890. “[T]he conclusion that the verdict was not

contrary to the weight of the evidence necessarily resolves the issue whether the

evidence was legally sufficient to sustain the conviction.” Perkins v. Comm’r of

Corr. Servs., 2005 WL 3591722, at *1 (E.D.N.Y. Dec. 30, 2005). As the New York

Court of Appeals has explained:

      A guilty verdict based on a legally sufficient case is not the end
      of our factual analysis but the beginning of our weight of the
      evidence review. . . . [W]e are obliged to weigh the evidence and
      form a conclusion as to the facts. It is not sufficient, as in most
      of the cases with us, to find evidence which presents a question
      of fact; it is necessary to go further before we can affirm a
      conviction and find that the evidence is of such weight and
      credibility as to convince us that the jury was justified in finding
      the defendant guilty beyond a reasonable doubt.

People v. Cahill, 2 N.Y.3d 14, 58 (2003) (internal citations omitted) (emphasis

added). “Obviously, it would be impossible to find that ‘the evidence is of such

weight and credibility as to convince us that the jury was justified in finding the

defendant guilty beyond a reasonable doubt’ without first concluding that the

                                          4
evidence was legally sufficient to sustain the verdict.” Perkins, 2005 WL 3591722,

at *2. The Appellate Division’s decision on this issue is therefore entitled to AEDPA

deference. Brown v. Annucci, 2015 WL 6143600, at *7 (E.D.N.Y. Oct. 19, 2015).

       On habeas review, a “federal court may not overturn a state court decision

rejecting a sufficiency of the evidence challenge simply because the federal court

disagrees with the state court. The federal court instead may do so only if the state

court decision was objectively unreasonable.” Cavazos v. Smith, 565 U.S. 1, 2

(2011) (per curium) (internal quotation omitted). Herrera faces a high hurdle to

succeed on this claim because “the deference to the state court decisions required by

§ 2254(d) is applied to the state court's already deferential review” of the evidence.

Id. at 7.

       Petitioner’s claim would fail even on de novo review, much less the double

deference Cavazos required. Evidence of Herrera’s intent to kill included, among

other things, (1) the fact that the victim was struck in the head at least nine times

resulting in skull fractures and brain hemorrhaging, ECF No. 4-3 at 201–02, 215, (2)

testimony from four eyewitnesses that Herrera and his codefendant repeatedly beat

the defenseless victim with a stick, id. at 67–68, 142, 231–33, 257–58, 373, and (3)

testimony from one of the eyewitnesses that she saw Herrera and his codefendant

continue to hit the victim with the stick even after “his head opened up and his brains

were out” and that either Herrera or his codefendant was yelling “Kill. Kill” in

Spanish, id. at 373–74. This evidence was sufficient to demonstrate intent to kill.

                                          5
See, e.g., People v. Chancey, 127 A.D.3d 1409, 1411 (3d Dep’t 2015) (holding that

intent to kill was established “[i]n light of the number and force of the blows inflicted

while the victim was in a defenseless position.”); People v. Hawthorne, 35 A.D.3d

499, 502 (2d Dep’t 2006) (holding that “evidence of the numerous and severe

injuries to [victim], including the minimum of 10 blows to his head with a claw

hammer . . . clearly demonstrated a ‘manifest intent to kill’”) (internal quotation

omitted).

         D. Prosecutorial Misconduct

         Herrera next argues that he was denied due process because of comments that

the prosecutor made during a pretrial Wade hearing and during summation. ECF

No. 5 at 63–64. Herrera raised the prosecutorial misconduct claim on direct appeal,

and his argument was rejected by the Appellate Division as unpreserved and without

merit.     Herrera, 155 A.D.3d at 891.         Failure to preserve an objection is an

independent and adequate state law ground for the Appellate Division’s rejection of

Herrera’s claim of prosecutorial misconduct that precludes Herrera from asserting

the claim on habeas review. Downs v. Lape, 657 F.3d 97, 102–04 (2d Cir. 2011); see

also Green v. Travis, 414 F.3d 288, 294 (2d Cir. 2005) (holding that habeas relief is

foreclosed as procedurally defaulted when a state court rules that a claim is “not

preserved for appellate review,” but then rules “in any event” on the merits).

         Regardless, Herrera’s claim of prosecutorial misconduct fails on the merits.

On habeas review, claims of prosecutorial misconduct only warrant relief if the

                                           6
prosecutor’s improper comments “so infected the trial with unfairness as to make

the resulting conviction a denial of due process.” Jackson v. Conway, 763 F.3d 115,

146 (2d Cir. 2014) (internal quotation omitted). Here, the prosecutor’s comments

were appropriate legal arguments at the Wade hearing, and the prosecutor’s closing

statements were fair commentary on the evidence and appropriate responses to

arguments made in defendant’s summation. The comments were not improper in

any way, let alone “sufficient to undermine the fairness of the proceedings when

viewed in context,” particularly given the overwhelming evidence of Herrera’s guilt.

Id.

      E. Jury Note

      Herrera argues that the way the trial court handled notes it received from the

jury during deliberations violated N.Y. Crim Proc. Law § 310.30 and his Sixth and

Fourteenth Amendment rights to a fair trial. ECF No. 1 at 70–79. Herrera raised

these issues in his coram nobis petition. ECF No. 4-4 at 220–26. The Appellate

Division did not address this argument when it denied Herrera collateral relief.

People v. Herrera, 179 A.D.3d 1094 (2d Dep’t 2020).

      To the extent that Herrera premises his claim for relief on New York state

criminal procedure law, it is not cognizable on habeas review. See Fabers v.

Lamanna, 2020 WL 1875288, at *10 (E.D.N.Y. Apr. 15, 2020) (collecting cases).

Although the Appellate Division did not address Herrera’s argument when it denied

his coram nobis petition, his claim fails to satisfy even de novo review. “[A] criminal

                                          7
defendant has a Sixth Amendment right to ensure that jury notes are answered in

open court and that counsel is given the opportunity to be heard before the judge

responds to the note.” Serrano v. Kirkpatrick, 2013 WL 3226849, at *10 (S.D.N.Y.

June 25, 2013) (citing United States v. Robinson, 560 F.2d 507, 516 (2d Cir. 1977)

(en banc)). Specifically, “(1) the jury's inquiry should be submitted in writing; (2)

before the jury is recalled, the note should be read into the record in the presence of

counsel and defendant; (3) counsel should be afforded an opportunity to suggest

appropriate responses; and (4) after the jury is recalled, the request should again be

read in their presence to assure that it accurately reflects their inquiry and that they

all appreciate the question being asked.” United States v. Leung, 40 F.3d 577, 584

(2d Cir. 1994). Even if this procedure is not followed, a defendant must demonstrate

prejudice before his conviction is vacated. United States v. Henry, 325 F.3d 93, 106

(2d Cir. 2003).

      In this case, each of the jury’s notes were submitted in writing, the trial court

addressed the substance of the notes on the record in the presence of counsel and the

defendant (although, in some instances, the court did not read the notes verbatim

into the record), counsel had an opportunity to suggest appropriate responses, and

the court reviewed the notes again with the jury before answering the jury’s

questions. ECF No. 4-3 at 544–51, 553–601, 607–11. To the extent that the notes

were not read verbatim into the record, Herrera fails to demonstrate prejudice. He

is thus not entitled to habeas relief on this ground.

                                           8
      F. Ineffective Assistance of Counsel

      Herrera also claims that he received ineffective assistance of trial and

appellate counsel. ECF No. 1 at 5, 65–68, 80–89. The Appellate Division rejected

on the merits Herrera’s ineffective assistance of trial counsel claim (on direct appeal)

and of appellate counsel (on coram nobis review). See Herrera, 155 A.D.3d at 891;

Herrera, 179 A.D.3d at 105.

      To prevail on a habeas claim based on ineffectiveness of counsel, Herrera must

show that (1) his counsel’s performance was deficient, and (2) he was prejudiced as

a result. Strickland v. Washington, 466 U.S. 668, 687 (1984). Federal habeas courts

conduct a “doubly deferential” review of ineffective assistance of counsel claims

denied on the merits by state courts. Cullen v. Pinholster, 563 U.S. 170, 190 (2011).

A reviewing federal court must first “take a ‘highly deferential’ look at counsel’s

performance” under Strickland and then examine whether the state court’s decision

to deny relief under that standard was “necessarily unreasonable.” Cullen, 563 U.S.

at 190.   To succeed, a habeas petitioner must therefore overcome “a strong

presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance,” Strickland, 466 U.S. at 689, and then demonstrate that

“there is no possibility fairminded jurists could disagree” that the state court’s

contrary determination conflicts with clearly established federal precedents.

Harrington, 562 U.S. at 102; see also Rosario v. Ercole, 601 F.3d 118, 123 (2d Cir.

2010).

                                           9
      Herrera’s petition contains a laundry list of supposed errors made by trial

counsel that allegedly rendered her assistance ineffective. ECF No. 1 at 65–68. It

is unnecessary to address each of Herrera’s allegations in any detail. Each of

Herrera’s ineffective assistance arguments lack merit for the reasons given by the

district attorney in his opposition to the petition. ECF No. 4 at 23–27. The Appellate

Division correctly held that Hererra was not deprived effective assistance of counsel.

Indeed, Herrera does not come close to meeting the second (or prejudice) prong of

Strickland, given the overwhelming evidence of his guilt, which included testimony

from four eyewitnesses, video surveillance evidence, his own admission to police

that he beat the victim with the stick, and his DNA on the murder weapon.

Strickland, 466 U.S. at 687; Wise v. Smith, 735 F.2d 735, 739 (2d Cir. 1984).

Herrera’s arguments with respect to the ineffectiveness of appellate counsel was also

reasonably rejected by the Appellate Division.

      G. Excessive Sentence

      Finally, Herrera argues that his sentence of 20 years to life imprisonment was

unconstitutionally excessive. ECF No. 1 at 68–69. Herrera’s sentence was within

the range prescribed by state law, and thus he fails to raise a federal constitutional

claim. See New York Penal Law §§ 125.25, 700.00(2)(a), (3)(a)(i); Ross v. Gavin,

101 F.3d 687 (2d Cir. 1996). “While the Supreme Court has on rare occasions

declared unconstitutional sentences that were legally imposed under state law, see,

e.g., Solem v. Helm, 463 U.S. 277 (1983), petitioner's claim here does not meet the

                                         10
extraordinarily high standard for challenging a legally imposed sentence.” Edwards

v. Capra, 2020 WL 7385694, at *3 (E.D.N.Y. Dec. 16, 2020)(quoting German-Yunga

v. Racette, 2016 WL 335865, at *10 (E.D.N.Y. Jan. 27, 2016)).

                                 CONCLUSION

      The petition for relief pursuant to 28 U.S.C. § 2254 is denied. A certificate of

appealability is denied.

                                                    SO ORDERED.

                                                    Edward R. Korman
Brooklyn, New York                                  Edward R. Korman
July 12, 2021                                       United States District Judge




                                         11
